DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Statutory Review under 35 USC § 101
Claims 1-10 are directed toward a method and have been reviewed. Claims appear to be statutory as the method is directed to significantly more than an abstract idea based on currently known judicial exceptions.

Claims 11-20 are directed toward a computer device and have been reviewed. Claims appear to be statutory as the apparatus comprises hardware and is directed to significantly more than an abstract idea based on currently known judicial exceptions.

Reasons for Allowance
Claims 1-20 are allowed.
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Prior arts 2021/0101607, 5202964, 20160350347, and 2014/0188740 made of record render obvious not anticipates the combination of claimed elements, as recited in claims 1 and 11.

As to claims 1 and 11, the prior art of records fail to anticipate or suggest scanning, by the at least one processor, at least one subsystem vector table for at least one database subsystem that is active on a logical partition, compiling, by the at least one processor, at least one vector list that includes the at least one active database subsystem; and dynamically generating, by the at least one processor based on the at least one vector list, at least one task for each of the at least one active database subsystem, wherein for each of the at least one active database subsystem, the method further comprises:
retrieving, by the at least one processor from at least one module, a log that includes at least one parameter by executing the at least one task:
determining, by the at least one processor using at least one model, at least one deviation from an average operating state of the at least one parameter based on the log; and determining, by the at least one processor, whether the at least one deviation meets a predetermined threshold for a predetermined period of time, together with the other limitations of the independent claims.

The dependent claims 2-10 and 12-20 being definite, enable by the specification, and further limiting to the independent claim, are also allowable.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to BELIX M ORTIZ DITREN whose telephone number is (571)272-4081.  The examiner can normally be reached on M-F 9am -5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ashish Thomas can be reached on 571-2720631.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Belix M Ortiz Ditren/Primary Examiner, Art Unit 2164